DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19 and 21-39 are currently pending
Claims 1-18 and 20 were previously canceled
Claims 19, 21-35 and 37-39 are currently amendedClaims 19 and 21-39 are currently rejected

Claim Objections
Claim 26 is objected to because of the following informalities:  Line 2 states “each of the plurality of chemical containers” and instead should state “each of the plurality of pool chemical containers” to maintain consistency.  Also, lines 3-4 states “each of the plurality of chemical containers.” and instead should state “each of the plurality of pool chemical containers.” to maintain consistency.  Appropriate corrections are required.
Claim 27 is objected to because of the following informalities:  Lines 21 and 24-25 each state “with the two control valves” and instead should state “with the inlet and outlet control valves” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Line 5 states “a first half of the pool chemical containers,” and instead should state “a first half of the plurality of pool chemical containers,” to maintain consistency.  Also, line 7 states “a second half of the pool chemical containers,” and instead should state “a second half of the plurality of pool chemical containers,” to maintain consistency.  Appropriate corrections are required.
Claim 33 is objected to because of the following informalities:  Line 2 states “each of the chemical containers” and instead should state “each of the plurality of pool chemical containers” to maintain consistency.  Also, lines 3-4 states “each of the plurality of chemical containers.” and instead should state “each of the plurality of pool chemical containers.” to maintain consistency.  Appropriate corrections are required.
Claim 34 is objected to because of the following informalities:  Line 40 states “and to the plurality of chemical container conduits;” and instead should state “and to the plurality of pool chemical container conduits;” to maintain consistency.  Also, lines 44 and 48-49 each state “with the two control valves” and instead should state “with the inlet and outlet control valves” for further clarity and to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 19 now recites “the received data including current pool chemical concentration values of each of the pool chemicals in the new pool water, compare the current pool chemical concentration values to stored pool chemical concentration values from a memory of the processing unit, and activate one or more of the plurality of chemical introduction pumps to adjust a chemical concentration of each of one or more of the pool chemicals in the pool water from the pool that are outside of the stored pool chemical concentration values.” on lines 41-49, which is not described or supported in the original specification filed on 09/11/2020; therefore, is new matter.  Claims 21-26 are also rejected since these claims depend on claim 19.
Amended, independent claim 27 now recites “the received data including pool chemical concentration values of each of the pool chemicals, compare the pool chemical concentration values derived to acceptable pool chemical concentration range values stored in a memory of the processing unit, and if one or more of the pool chemical concentration values are outside of their acceptable pool chemical concentration range values, then activate one or more of the plurality of chemical introduction pumps associated with one or more pool chemicals outside of their acceptable pool chemical concentration range values and add the one or more pool chemicals to the water conduit.” on lines 33-42, which is not described or supported in the original specification filed on 09/11/2020; therefore, is new matter.  Claims 28-33 are also rejected since these claims depend on claim 27.
Amended, independent claim 34 now recites “the received data including pool chemical concentration values of each of the pool chemicals, compare the pool chemical concentration values to acceptable pool chemical concentration range values stored in a memory of the processing unit, and if one or more of the pool chemical concentration values are outside of their acceptable pool chemical concentration range values, then activate one or more of the plurality of chemical introduction pumps associated with the one or more pool chemicals outside of their acceptable pool chemical concentration range values and introduce the one or more pool chemicals to the water conduit to adjust the concentration values of the one or more pool chemicals outside of their acceptable pool chemical concentration range values.” on lines 66-76, which is not described or supported in the original specification filed on 09/11/2020; therefore, is new matter.  Claims 35-39 are also rejected since these claims depend on claim 34.

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/01/2022, with respect to claims 19 and 21-39 have been fully considered and are persuasive. 
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.
A new set of 112(a) claim rejection is now made (see above).

References Considered
Bouton (U.S. 2017/0202411 A1) teaches a liquid dispensing wand device and system for cleaning.

West et al. (U.S. 2015/0283570 A1) teaches a portable fluid dispersal device.

De Rosa et al. (U.S. 8,950,447 B2) teaches a dispensing device including a movable spray head and a stationary base.

Allowable Subject Matter
Claims 19 and 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773